Exhibit 10.1



 



First United Bank & Trust

amended and restated Defined Benefit Supplemental Executive Retirement Plan

 

RECITALS:

 

WHEREAS, the First United Bank and Trust (the “Employer”) established a Defined
Benefit Supplemental Executive Retirement Plan (the “Plan”) on November 1, 2001;

 

WHEREAS, the Plan was intended to qualify as a “top hat” plan maintained
primarily for purposes of providing benefits for a select group of management
and highly compensated employees within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act of 1974,
as amended; and

 

WHEREAS, the Employer amended and restated the Plan (i) effective January 1,
2005 to make certain clarifying and other changes and to ensure that it complies
with Section 409A of the Internal Revenue Code and (ii) effective January 1,
2008 to comply with the Section 409A final regulations; and

 

WHEREAS, the Employer desires to again amend and restate the plan, effective
January 1, 2019 to change the formal name of the plan to Defined Benefit
Supplemental Executive Retirement Plan;

 

NOW THEREFORE, the Plan is hereby amended and restated, effective January 1,
2019 as follows:

 

ARTICLE I

GENERAL

 

1.1Purpose of the Plan. The purpose of this Plan is to reward certain management
and highly compensated employees of the Employer who have contributed to the
Employer’s success and are expected to continue to contribute to such success in
the future.

 

1.2Plan Benefits Generally. Pursuant to the Plan, the Employer may provide to
each Participant Defined Benefits on the terms and conditions contained in the
Participant’s Participation Agreement.

 

1.3Effective Date. The effective date of the amended and restated Plan is
January 1, 2019

 

1.4Section 409A. The provisions of this Plan shall apply to all Defined
Benefits, including those accrued before January 1, 2005. Accordingly, no
Defined Benefits are “grandfathered” for purposes of Section 409A of the Code.

 

ARTICLE II

DEFINITIONS

 

2.1Administrator. The term “Administrator” shall mean the Compensation Committee
of the Employer’s Board, as appointed from time to time by the Board.

 

2.2Affiliate. The term “Affiliate” means any “parent corporation” and any
“subsidiary corporation” of the Company, as such terms are defined in Section
424 of the Code.

 

2.3Beneficiary. The term “Beneficiary” shall mean the person or persons
designated by a Participant pursuant to Section 7 of a Participation Agreement
as his or her beneficiary for the receipt of the Defined Benefit payable
pursuant to this Plan and the Participant’s Participation Agreement.

 

2.4Board. The term “Board” means the Board of Directors of the Employer.

 



 

 

 

2.5Change of Control. The term “Change of Control” means the occurrence of any
of the following events:

 

(a)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes, within the 12-month period
ending on the date of such person’s most recent acquisition, a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Employer’s parent corporation, First United
Corporation, representing more than 20% of the voting power of the then
outstanding securities of First United Corporation; provided that a Change of
Control shall not be deemed to occur as a result of a transaction in which the
Employer becomes a subsidiary of another corporation and in which the
stockholders of First United Corporation, immediately prior to the transaction,
will beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
other corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); and provided further that ownership or control of the
Employer’s voting securities, individually or collectively, by any Affiliate
that is a bank or any benefit plan sponsored by the Employer or any Affiliate
shall not constitute a Change of Control;

 

(b)The consummation of (1) a merger, consolidation, or similar extraordinary
event involving the Employer or its parent corporation and another entity after
the effective date of the Plan where the stockholders of the Employer or First
United Corporation, as the case may be, immediately prior to the merger,
consolidation or similar extraordinary event, will not beneficially own,
immediately after the merger, consolidation or similar extraordinary event,
securities entitling such stockholders to more than 50% of all votes to which
all stockholders of the surviving corporation would be entitled in the election
of directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), or (2) a sale or other disposition of all
or substantially all of the assets of the Employer or its parent corporation; or

 

(c)During any 24-month period, individuals who at the beginning of any such
period constitute the Board cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Employer’s stockholders, of each director of the Employer first elected during
such period was approved by a vote of at least two-thirds of the directors of
the Employer then still in office who were directors of the Employer at the
beginning of any such period.

 

2.6Code. The term “Code” means the Internal Revenue Code of 1986, as amended.

 

2.7Employer. The term “Employer” means First United Bank & Trust, a Maryland
commercial bank, and any successor entity.

 

2.8Executive. The term “Executive” means a management or highly compensated
employee of the Employer that is designated as such by the Administrator as
eligible to participate in the Plan.

 

2.9Normal Retirement Age. The term “Normal Retirement Age” means the normal
retirement age set forth in the Participation Agreement.

 

2.10Participant. The term “Participant” means any Executive who elects to
participate in the Plan by entering into a Participation Agreement in accordance
herewith. The Administrator may from time to time, in its sole discretion with
or without cause, revoke a Participant’s participation in the Plan upon ninety
(90) days’ written notice; provided, however, that such revocation shall not
reduce any benefits to which the Participant may have already become entitled at
the time of such revocation.

 

2.11Participation Agreement. The term “Participation Agreement” means a written
agreement between the Employer and a Participant, pursuant to which the Employer
agrees to provide Defined Benefits to the Participant in accordance with the
Plan. Each Participation Agreement shall contain such information, terms and
conditions as the Administrator in its discretion may specify, including without
limitation, the following:

 

(a)the effective date of the Participant’s participation in the Plan;

 



 

- 2 - 

 

 

 

(b)the Participant's Normal Retirement Age;

 

(c)the Defined Benefits to which the Participant is entitled under the Plan and
the time(s) at which such Defined Benefits are to be paid; and

 

(d)any other provisions which supplement the terms and conditions contained in
the Plan.

 

2.12Plan. The term “Plan” means this Amended and Restated First United Bank &
Trust Defined Benefit Supplemental Executive Retirement Plan, as the same may be
further amended, modified or supplemented.

 

2.13Plan Year. The term “Plan Year” means calendar year; January 1 through
December 31.

 

2.14Defined Benefits. The term “Defined Benefits” means, with respect to each
Participant, the benefits payable pursuant the Participant’s Participation
Agreement.

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.1Eligibility. The Administrator, in its sole discretion, shall from time to
time determine those Executive(s) who shall be eligible to participate in the
Plan.

 

3.2Participation. Each Executive who is eligible to participate in the Plan
shall enroll in the Plan by entering into a Participation Agreement and
completing such other forms and furnishing such other information as the
Administrator may request. An Executive’s participation in the Plan shall
commence as of the date specified in the Participation Agreement.

 

ARTICLE IV

BENEFITS

 

4.1Defined Benefits. Each Participant, subject to the terms and conditions of
his or her Participation Agreement, shall become entitled to receive Defined
Benefits as set forth in his or her executed Participation Agreement.

 

4.2Vesting. A Participant's ownership rights in his or her Defined Benefits
shall vest on the terms and conditions provided in his or her Participation
Agreement.

 

ARTICLE V

BENEFICIARIES

 

5.1Beneficiaries. A Participant's executed Participation Agreement shall dictate
the Participant's rights and responsibilities regarding the Participant's
Beneficiary(s).

 

ARTICLE VI

Plan Administration

 

6.1Administration.

 

(a)General. The Plan shall be administered by the Administrator. Except as the
Board dictates otherwise in a resolution or unanimous consent thereof, the
Administrator shall have sole and absolute discretion to interpret where
necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to determine the
rights and status under the Plan of Participants or other persons, to resolve
questions or disputes arising under the Plan, to request any information from
the Employer it deems necessary to determine whether the Employer would be
considered insolvent or subject to a proceeding in bankruptcy, to make any
determinations with respect to the Defined Benefits payable under the Plan and
the persons entitled thereto, and to take all other actions that it deems
necessary or proper to fulfill its duties as Administrator. The Administrator's
determinations hereunder shall be final and binding on all persons, subject only
to the claims procedures outlined in Article 7 hereof.

 



 

- 3 - 

 

 

 

(b)Consultants. The Administrator is expressly empowered to employ actuaries,
accountants, counsel, and other persons that it deems necessary in connection
with the administration of the Plan.

 

(c)Liability of Administrator. The Administrator shall not be liable for any
actions by it hereunder unless due to its own gross negligence or willful
misconduct, and it shall be indemnified and saved harmless by the Employer from
and against all personal liability to which it may be subject by reason of any
act done or omitted to be done in its official capacity as Administrator in good
faith in the administration of the Plan, including all expenses reasonably
incurred in its defense in the event the Employer fails to provide such defense
upon the request of the Administrator. Except as provided in the foregoing
sentence and except in connection with any breach of duty to the Participants or
Beneficiaries, the Administrator shall be relieved of all responsibility in
connection with its duties hereunder to the fullest extent permitted by law.

 

6.2Regulations. The Administrator may promulgate any rules and regulations it
deems necessary in order to carry out the purposes of the Plan or to interpret
the provisions of the Plan; provided, however, that no rule, regulation or
interpretation shall be contrary to the provisions of the Plan. The rules,
regulations and interpretations made by the Administrator shall, subject only to
the claims procedure outlined in Article 7 hereof, be final and binding on all
persons.

 

6.3Revocability of Administrator/Employer Action. Any action taken by the
Administrator with respect to the rights or benefits under the Plan of any
employee or former employee shall be revocable by the Administrator or the
Employer as to payments not yet made to such person. Acceptance of any benefits
under the Plan constitutes acceptance of, and agreement to, the Administrator's
or the Employer’s making any appropriate adjustments in future payments to such
person of (or to recover from such person) any excess payment or underpayment
previously made to such person.

 

6.4Amendment. Except as prohibited by applicable law, the Employer, in its sole
discretion, may modify or amend this Plan and any Participation Agreement;
provided, however, that no modification or amendment shall reduce any vested
Defined Benefit to which a Participant has already become entitled at the time
of the modification or amendment, including, without limitation, Defined
Benefits to which a Participant became entitled due to a Change of Control,
unless each affected Participant consents in writing to such modification or
amendment. Any such modification or amendment shall be expressed in the form of
a written instrument executed by an officer of the Employer pursuant to a
resolution adopted by the Board and shall be delivered to each Participant.

 

6.5Termination.

 

(a)General Right to Terminate. The Employer, in its sole discretion, may
terminate this Plan at any time and for any reason whatsoever, except that no
termination may reduce the amount of a Participant’s vested benefit as of the
date of such termination, including benefits to which the Participant became
entitled due to a Change of Control, without the prior written consent of the
Participant. Any such termination shall be expressed in the form of a written
instrument executed by an officer of the Employer pursuant to a resolution
adopted by the Board. Such termination shall become effective as of the date
specified in such instrument or, if no such date is specified, on the date of
its execution. Written notice of any termination shall be given to the
Participants as soon as practicable after the instrument is executed.

 

(b)Acceleration of Defined Benefits Upon Termination. Upon a termination of this
Plan, the Employer may accelerate the distribution of any Defined Benefits
accrued through the date of the termination provided that the conditions in T.
Reg. §1.409A-3(j))(4)(ix) are satisfied.

 



 

- 4 - 

 

 

 

 

6.6Withholding. The Employer shall have the right to deduct from any
distributions hereunder any taxes or other amounts required by law to be
withheld therefrom.

 

6.7Distributions in the Event of Taxation.

 

(a)Section 409A. If any portion of a Participant’s Defined Benefit becomes
taxable to the Participant prior to the time it would otherwise be payable due
to failure of the Plan to satisfy Section 409A of the Code, then a Participant
may apply to the Administrator for a distribution of that portion of his or her
Defined Benefit that has become taxable. Within 90 days after the Administrator
determines that a portion of the Participant’s Defined Benefit has become
taxable, the Employer will make a lump sum distribution to the Participant in an
amount equal to the taxable portion of his or her Defined Benefit (which amount
will not exceed the Participant’s unpaid vested Defined Benefit).

 

(b)FICA Tax. If any portion of a Participant’s Defined Benefit becomes subject
to FICA tax before it is paid to the Participant, then notwithstanding the
timing and method of distribution of such Defined Benefit otherwise in effect
for the Participant, the Administrator may direct that future Defined Benefit
payments be accelerated so as to pay the Participant’s share of applicable FICA
tax. Payments may also be accelerated so as to pay any income tax withholding
obligation that arises due to acceleration for FICA purposes.

 

(c)Reduction of Defined Benefit. Any distributions or payments under paragraphs
(a) or (b) of this Section 6.7 will reduce the remaining Defined Benefit to be
paid under this Plan.

 

Article VII

Claims Administration

 

7.1General. If a Participant, Beneficiary, or Participant's representative is
denied all or a portion of an expected Plan benefit for any reason and the
Participant, Beneficiary, or Participant's representative desires to dispute the
decision of the Administrator, he must file a written notification of his or her
claim with the Administrator.

 

7.2Claim Review. Upon receipt of any written claim for benefits, the
Administrator shall be notified and shall give due consideration to the claim
presented. If the claim is denied to any extent by the Administrator, the
Administrator shall furnish the claimant with a written notice within 90 days
after receipt of the claim (which period may be extended for 90 days for special
circumstances) setting forth:

 

(a)the specific reason or reasons for denial of the claim;

 

(b)a specific reference to the Plan provisions on which the denial is based;

 

(c)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

(d)an explanation of the steps to be taken if the Participant or Beneficiary
wishes to submit his or her claim for review; and

 

(e)a statement of the claimant’s right to bring a civil action under Section
502(a) of ERISA following denial of an appeal.

 

If an extension of time is required, the Administrator shall furnish the
claimant with a written notice of the extension, indicating the special
circumstances requiring the extension and the date by which the Administrator
expects to render a decision, before the end of the original 90-day period.

 

7.3Right of Appeal. A claimant who has a claim denied under Section 7.2 hereof
may appeal to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days after receipt by the claimant of the notice of denial. A claimant or
his or her duly authorized representative may (i) request a review upon written
application to the Plan, (ii) upon request and free of charge, review pertinent
documents, and (iii) submit issues and comments in writing.

 



 

- 5 - 

 

 

 

7.4Review of Appeal. Upon receipt of an appeal, the Administrator shall promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Administrator believes such a
hearing is necessary. After consideration of the merits of the appeal the
Administrator shall issue a written decision, which shall be binding on all
parties subject to Section 7.6 hereof. The decision shall take into account all
comments, documents, records and other information submitted by the claimant,
without regard to whether such information was submitted or considered in the
initial claim determination. The decision shall be written in a manner
calculated to be understood by the claimant and shall include the items
described in paragraphs (a), (b) and (e) of Section 7.2 hereof and a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim. The Administrator’s decision shall be issued
within sixty (60) days after the appeal is filed, which period may be extended
for 60 days for special circumstances, such as the need to hold a hearing. If an
extension of time is required, the Administrator shall furnish the claimant with
a written notice of the extension, indicating the special circumstances
requiring the extension and the date by which the Administrator expects to
render a decision, before the end of the original 60-day period.

 

7.5Designation. The Administrator may designate any other person of its choosing
to make any determination otherwise required under this Article.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1No Liability of Employees. No liability shall attach to or be incurred by any
employee of the Employer or Administrator individually under or by reason of the
terms, conditions, and provisions contained in this Plan, or for the acts or
decisions taken or made hereunder or in connection therewith; and, as a
condition precedent to the establishment of this Plan or the receipt of benefits
hereunder, or both, such liability, if any, is expressly waived and released by
each Participant and by any and all persons claiming under or through any
Participant or any other person. Such waiver and release shall be conclusively
evidenced by any act or participation in or the acceptance of benefits or the
making of any election under this Plan.

 

8.2Expenses. Except as otherwise provided in this Plan, all expenses incurred in
the administration of this Plan, whether incurred by the Employer or the
Administrator, shall be paid by the Employer.

 

8.3Compliance with Law. Notwithstanding any other provision of this Plan or any
Participation Agreement to the contrary, the Employer may amend, modify or
terminate this Plan and/or any Participation Agreement, without the consent of
any Participant, as the Employer deems necessary or appropriate to ensure
compliance with any law, rule, regulation or other regulatory pronouncement
applicable to the Plan, including, without limitation, Section 409A of the Code
and any related regulations or other guidance promulgated with respect to
Section 409A of the Code.

 

8.4Governing Law. To the extent not preempted by federal law, this Plan shall be
governed by, construed and administered under, the laws of the State of
Maryland, exclusive of the conflict of laws principles of that State.

 

8.5Severability. Should any provision of this Plan or any regulations adopted
hereunder be deemed or held to be unlawful or invalid for any reason, such fact
shall not adversely affect the other provisions or regulations unless such
invalidity shall render impossible or impractical the functioning of the Plan
and, in such case, the appropriate parties shall immediately adopt a new
provision or regulation to take the place of the one held illegal or invalid.

 

8.6Headings. The headings contained in this Plan are inserted only as a matter
of convenience and for reference and in no way define, limit, enlarge, or
describe the scope or intent of this Plan nor in any way shall they affect this
Plan or the construction of any provision thereof.

 

8.7Terms. Capitalized terms shall have meanings given herein. Singular nouns
shall be read as plural and masculine pronouns shall be read as feminine, and
vice versa, as appropriate.

 



 

- 6 - 

 

 

 

8.8Ownership of Assets; Prohibition Against Funding; Relationship with Employer.
It is the express intention of the Employer that this Plan and all Participation
Agreements shall be unfunded for tax purposes and for purposes of Title I of
ERISA. Participants shall have no right, title or interest whatsoever in or to
any assets or amounts which are used to pay benefits under the Plan. Each
Participant and Beneficiary shall be required to look to the provisions of this
Plan and to the Employer itself for enforcement of any and all benefits due
under this Plan, and, to the extent any such person acquires a right to receive
payment under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Employer. Nothing contained in the Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind or a fiduciary relationship between the Employer and
any Participant or any other person. Without limiting the foregoing, should any
investment be acquired in connection with the liabilities assumed under this
Plan or any Participation Agreement, the Participants and Beneficiaries shall
not have any right with respect to, or claim against, such assets nor shall any
such purchase be construed to create a trust of any kind or a fiduciary
relationship between the Employer and the Participants, their Beneficiaries, or
any other person. Any such assets shall be and remain a part of the general,
unpledged, unrestricted assets of the Employer, subject to the claims of its
general creditors. The Employer shall be designated the owner and beneficiary of
any investment acquired in connection with its obligation under this Plan.

 

8.9Deposits in Trust. The Employer may, at its sole discretion, establish with a
corporate trustee a grantor rabbi trust under which all or a portion of the
assets of the Plan are to be held, administered and managed. The trust agreement
evidencing the trust shall conform with the terms of Revenue Procedure 92-64 and
any applicable subsequent Internal Revenue Service guidance. The trust may be a
springing trust. The Employer in its sole discretion may make deposits to
augment the principal of such trust.

 

8.10Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof. Any and all prior agreements
or understandings with respect to such matters are hereby superseded.

 

THIS FIRST UNITED BANK & TRUST AMENDED AND RESTATED Defined Benefit SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN is executed this 19th day of December, 2018.

 

 



ATTEST:   FIRST UNITED BANK & TRUST                     /s/   By: /s/ Carissa L.
Rodeheaver (SEAL)     Name:  Carissa L. Rodeheaver     Title:  Chairman and
Chief Executive Officer



 

 

 



 

- 7 - 

 

 